DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 10, and 15,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alimanestiano, US 5,619,930.
With regard to Claim 1, Alimanestiano discloses a cargo container loading and unloading system (120, Figs. 31-36) for a transportation system (10, Figs. 1-36, C3, L56 – C7, L67), the cargo container loading and unloading system (120, Figs. 31-32, C7, L3-67) comprising: 
a loading zone (122, 126) ; and 
at least one opening (125, 130) connecting the loading zone (122, 126) to a transportation tube (12) of the transportation system (Figs. 1-30).
With regard to Claim 2, Alimanestiano discloses wherein the loading zone (122, 126) is configured for receiving the cargo containers (automobiles, passengers) for loading and unloading the cargo containers into a transportation vehicle (16, 80) of the transportation system (Figs. 1-30).
With regard to Claim 6, Alimanestiano discloses wherein the loading zone (122, 126)  includes a rotatable platform (123) operable to rotate a transportation vehicle of the transportation system (C7, L3-8).
With regard to Claim 11, Alimanestiano discloses a method of operating a cargo container loading and unloading system (120, Figs. 31-36) for a transportation system (1-, Figs. 1-30), the method comprising: 
receiving a plurality of cargo containers (automobiles) in a loading zone (122, 126) having at least one opening (125, 130) connecting the loading zone to a transportation tube (12) of the transportation system (10); 
arranging at least one of the cargo containers for insertion into a transportation vehicle (16, 80) arranged in the loading zone (C7, L3-20); and 
inserting the at least one of the cargo containers into the transportation vehicle, while the transportation vehicle is arranged in the loading zone (C7, L3-20).
With regard to claim 15, Alimanestiano discloses wherein the transportation vehicle (16) includes a vehicle door (38, Figs. 8-11), the method further comprising closing the vehicle door after the inserting (Fig. 8).

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, US 2010/0183407.
With regard to Claim 1, Kim discloses a cargo container loading and unloading system  for a transportation system (Figs. 1-12, [0063]-[0107]), the cargo container loading and unloading system  comprising: 
a loading zone (35, 25, Fig. 2) ; and 
at least one opening (90, Figs. 2, 7) connecting the loading zone (35, 25) to a transportation tube (41) of the transportation system (Figs. 1-12).
With regard to Claim 2, Kim discloses wherein the loading zone (35, 25) is configured for receiving the cargo containers (11) for loading and unloading the cargo containers into a transportation vehicle (65, 70) of the transportation system (Figs. 1-30).
With regard to Claim3, Kim discloses an elevator system (52, 51) for moving the cargo containers from a receiving area to the loading zone (Fig. 2).
With regard to Claim 4, Kim discloses wherein the elevator system is operable to move the cargo containers into a transportation vehicle of the transportation system (Fig. 3).
With regard to Claim 5, Kim discloses wherein one or more of the cargo containers is removed from a water-based vehicle (12) at a receiving area (Fig. 2).
With regard to Claim 6, Kim discloses wherein the loading zone includes a rotatable platform (90) operable to rotate a transportation vehicle of the transportation system ([0080]).
With regard to Claim 7, Kim discloses a water-based vehicle docking area (32, Fig. 2).
With regard to Claim 8, Kim discloses wherein the water-based vehicle docking area (32) is adjacent a receiving area (13), which is connected to the loading zone (Fig. 2).
With regard to Claim 9, Kim discloses wherein the water-based vehicle docking area (32) is connected to the loading zone (35, 25) via at least one elevator system (52, 51) for moving the cargo containers (11) from the receiving area to the loading zone (Fig. 2).
With regard to Claim 10, Kim discloses a method of operating a cargo container loading and unloading system for a transportation system (Figs. 1-12, [0063]-[0107]), the method comprising: 
receiving a plurality of cargo containers (11) in a loading zone (35, 25) having at least one opening (90) connecting the loading zone to a transportation tube (41) of the transportation system (Fig. 2); 
arranging at least one of the cargo containers (11) for insertion into a transportation vehicle (65, 70) arranged in the loading zone (Figs. 3, 10); and 
inserting the at least one of the cargo containers (11) into the transportation vehicle (65, 70), while the transportation vehicle is arranged in the loading zone (Figs. 3, 10).
With regard to Claim 11, Kim discloses moving the cargo containers to the loading zone from a receiving area, wherein the moving comprises using one or more elevators (52, 51, Figs. 2, 3, 10) .
With regard to Claim 12, Kim discloses onboarding cargo containers into respective transportation vehicles directly from the one or more elevators (Figs. 3, 10).
With regard to Claim 13, Kim discloses receiving the at least one cargo container at the receiving area from a water-based transportation vehicle (12, Figs. 1, 2); and moving the at least one cargo container to the loading zone (35, 25, Fig. 2).
With regard to Claim 14, Kim discloses using a rotatable platform operable to rotate a transportation vehicle of the transportation system in the loading zone ([0080]).
With regard to Claim 16, Kim discloses moving the cargo containers from a water-based vehicle docking area (32), which is adjacent the receiving area and connected to the loading zone (Fig. 2).
With regard to Claim 17, Kim discloses wherein the water-based vehicle docking area (32) is connected to the loading zone via at least one elevator system (52) for moving the cargo containers from the receiving area to the loading zone (Fig. 2).


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least Claims 1, 3-4, 9, 23, and 24 of co-owned U.S. Patent No. 10,370,204 (“US ‘204”).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both are directed to a transportation system for loading and unloading cargo containers, the systems including a transportation tube connecting a water-based vehicle docking area to a land-based area, the cargo containers being unloaded and unloaded at both areas into a transportation vehicle/capsule, and the system also including an elevator and turntable/capsule reorienting skid that are used to position the cargo container to the location where it will be loaded or unloaded. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652